Case: 14-60770   Document: 00513129690        Page: 1   Date Filed: 07/27/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                    No. 14-60770                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
KINSALE INSURANCE COMPANY,                                           July 27, 2015
                                                                    Lyle W. Cayce
             Plaintiff - Appellee                                        Clerk

v.

GEORGIA-PACIFIC, L.L.C.,

             Defendant - Appellant




                Appeal from the United States District Court
                  for the Southern District of Mississippi


Before HIGGINBOTHAM, DAVIS, and SOUTHWICK, Circuit Judges.
LESLIE H. SOUTHWICK, Circuit Judge:
      The district court entered a declaratory judgment that Kinsale
Insurance Company owed no indemnity under a policy it had issued to Georgia-
Pacific, L.L.C. The court found that a policy exclusion applied that related to
claims brought by one insured against another. We REVERSE and REMAND.
      The insurance issues in this case arose after Georgia-Pacific hired
Advanced Services, Inc. for demolition work on Georgia-Pacific’s idled plywood
plant in Gloster, Mississippi. Advanced was covered by a Commercial General
Liability policy written by Kinsale Insurance Company. Georgia-Pacific was
an additional insured under the policy. A fire occurred at the plant, damaging
equipment Advanced had leased from H&E Equipment Services for the
    Case: 14-60770    Document: 00513129690     Page: 2   Date Filed: 07/27/2015



                                 No. 14-60770
demolition work. Several lawsuits followed. Among them was one brought by
H&E against Advanced. In that suit, Advanced filed a third-party demand for
indemnification against Georgia-Pacific for any damages Advanced was
required to pay H&E. Georgia-Pacific filed a claim for coverage under the
Kinsale policy for any indemnification it might be found to owe Advanced.
Kinsale denied coverage and cited a policy exclusion that applies to suits
brought by one insured against another.
      Kinsale then filed suit in the United States District Court for the
Southern District of Mississippi. That is the suit before us on appeal. It sought
a declaratory judgment that it did not owe indemnity to Georgia-Pacific.
Georgia-Pacific counterclaimed for a declaration that the insured-versus-
insured exclusion was inapplicable.
      After cross-motions for summary judgment, the district court found that
the exclusion was not ambiguous and that the third-party demand arose as a
result of property damage.      Consequently, the claim was barred by the
exclusion’s plain meaning. It granted summary judgment in favor of Kinsale.
Georgia-Pacific appealed.
                                 DISCUSSION
      This court reviews “a grant of summary judgment de novo, applying the
same standard as the district court.” Martco Ltd. P’ship v. Wellons, Inc., 588
F.3d 864, 871 (5th Cir. 2009). We review a district court’s interpretation of an
insurance contract de novo because it is a matter of law. Id. at 877-78. The
district court applied Louisiana law, which the parties agree applies.
      The Louisiana Supreme Court interprets insurance contracts under the
same analysis used to interpret other contracts. Cadwallader v. Allstate Ins.
Co., 848 So. 2d 577, 580 (La. 2003). A judge’s role is to determine the “common
intent” of the parties. Id. Words should be given their “generally prevailing


                                       2
    Case: 14-60770     Document: 00513129690      Page: 3   Date Filed: 07/27/2015



                                  No. 14-60770
meaning, unless the words have acquired a technical meaning.” Id. A policy
should be enforced according to its terms if it is not ambiguous. Id.
      The relevant exclusion states: “This insurance does not apply to claims
or ‘suits’ for ‘bodily injury,’ ‘property damage’ or ‘personal and advertising
injury’ brought by one insured against any other insured.” Georgia-Pacific
argues that the exclusion is inapplicable because Advanced’s claim or suit is
not one for property damage brought by one insured against another. The
original property-damage claim was brought by H&E, who was a stranger to
the policy. It claimed that Advanced was liable for destruction of H&E’s
equipment as a result of the fire at the plywood plant. Advanced did not, in
turn, seek damages from Georgia-Pacific due to a property loss; it sought
indemnity based on general tort principles for the property damage that
occurred to another party. Advanced had no property damage, but it seeks
protection from a potential duty to pay for someone else’s property damages.
      Though Advanced does not claim property damage, the same suit
contains H&E’s claim for such damages. Is that enough? The district court
thought it was. The court partly relied on the policy definition of a “suit,” which
is “a civil proceeding in which damages because of ‘bodily injury,’ ‘property
damage,’ or ‘personal and advertising injury’ to which this insurance applies
are alleged.” We agree the litigation was a “suit” under the policy, as it was a
civil proceeding in which property damage was alleged. The exclusion itself,
though, requires that the claim or suit for property damage be brought by one
of the insureds against another insured.         The district court applied the
exclusion because the court concluded that Advanced’s third-party demand
was both a suit and a civil proceeding that “essentially seeks reimbursement
for a damages claim.”           The indemnity claim certainly does seek
reimbursement, but that does not make the claim one for property damage
brought by one insured against another.
                                        3
    Case: 14-60770     Document: 00513129690       Page: 4   Date Filed: 07/27/2015



                                   No. 14-60770
      It will help us focus on the issue by considering exactly what Advanced
claimed.    Advanced filed a third-party demand against Georgia-Pacific,
alleging that Georgia-Pacific was liable because it had exclusive control of the
premises when the fire occurred.         A third-party demand is a procedural
mechanism under Louisiana law by which “[t]he defendant in a principal
action may bring in any person . . . who is or may be liable to him for all or part
of the principal demand.” LA. CODE CIV. PROC. ANN. art. 1111. This claim is
not a claim by Advanced for property damage.            Rather, it is a claim for
indemnity. Such a claim allows “a joint tortfeasor who was only technically or
constructively at fault [to] recover from the joint tortfeasor who was actually
at fault.” See Travelers Ins. Co. v. Busy Elec. Co., 294 F.2d 139, 144 (5th Cir.
1961) (citation and quotation marks omitted). To succeed, Advanced would
need to show it is “not actually at fault, [and its] liability results from the fault
of others . . . .” Bewley Furniture Co., Inc. v. Maryland Cas. Co., 285 So. 2d 216,
219 (La. 1973). The claim, if successful, would pass liability for a single amount
of damages from one potentially liable party to the next.
      We conclude that the insured versus insured exclusion does not apply.
Advanced “brought” a “claim” against another insured, Georgia-Pacific, but it
was not one for “property damage.” The plain meaning of the exclusion makes
it inapplicable to an indemnity claim.
      Both the district court and Kinsale relied on one of our precedents to
support the opposite interpretation of the exclusion. See Fid. & Deposit Co. of
Md. v. Conner, 973 F.2d 1236 (5th Cir. 1992). The district court described the
opinion as one in which “application of an ‘insured versus insured’ exclusion to
an insured’s third-party demand against another insured” was upheld. That
case involved a policy insuring a bank’s directors and officers. Id. at 1238. The
FDIC became the receiver of the bank and brought suit against some but not
all former directors and officers. Id. One of the defendant directors, Conner,
                                         4
     Case: 14-60770       Document: 00513129690          Page: 5     Date Filed: 07/27/2015



                                       No. 14-60770
filed a third party claim against some of the other former directors who had
not been made defendants, claiming they were jointly liable with him. Id. at
1239.       The insurance company refused to defend any of the parties and
disclaimed a duty to indemnify. Id. As against the FDIC, the insurer relied
on an exclusion for claims brought against directors and officers by regulators;
against Conner, it relied on an exclusion for claims brought by any director or
officer against any other officer or director. Id. at 1238. After a judgment
declaring that both exclusions were applicable, the FDIC and Conner appealed.
Id. at 1239. This court held that the FDIC 1 as subrogee stood in the bank’s
shoes, and had no greater rights than would the bank itself. The exclusion
applied. “In sum, the Bank owned the right to pursue certain claims directly
against its directors. The FDIC-receiver succeeded to this right by statute, and
the FDIC-corporate then succeeded to it by assignment.” Id. at 1243. In
summary, the FDIC as receiver had a statutory right to pursue the same
claims as could the bank prior to the receivership, while the FDIC as assignee
of some of the assets became subrogated to the rights of the bank. The claim
by the FDIC against officers and directors, and the claim by one director
against others, were no different in legal effect than had they been brought by
the bank itself or by directors before the receivership.
        The court had no difficulty determining that the exclusion barring
coverage for actions brought by regulators unambiguously applied. Id. at 1240.
The insured versus insured exclusion, though, was not discussed in detail. We
did say as to the director, Conner, that “the plain language of the insured v.
insured exclusion bars Conner’s claims against his former colleagues.” Id. at
1245. Unlike our case, the exclusion there had no limitation based on the



        The FDIC as receiver took possession of the bank’s assets and liabilities; it then sold
        1

some of the assets to the FDIC in its corporate capacity. Id. at 1238.
                                              5
    Case: 14-60770    Document: 00513129690     Page: 6   Date Filed: 07/27/2015



                                 No. 14-60770
nature of the claim, such as one for property damage or bodily injury. See id.
at 1238 (policy excludes “any claim made against the Directors and Officers by
any other Director or Officer . . .,” with one exception) (emphasis added).
Further, Conner was not seeking indemnity but instead claimed that the
others were jointly liable with him. Id. at 1239. Joint liability does not pass
through liability for the claim, but instead it seeks to share liability. BLACK’S
LAW DICTIONARY, “Joint Liability” (10th ed. 2014).
      We do not deny that it is possible that Advanced’s indemnity claim could
become a battle between two insureds over who, if either, was responsible for
the fire and even whether there was shared responsibility.          One central
purpose of the insured versus insured exclusion no doubt is to keep the
insurance company free from such litigation. Even if that occurs, the dispute
here is not based on a claim for property damage brought by one insured
against another. It is a claim for indemnity that arises out of another party’s
claim for property damage.      Consequently, this particular insured versus
insured exclusion is inapplicable.
      REVERSED and REMANDED.




                                       6